DETAILED ACTION
	The pending claims are 1-5, claims 6-20 are withdrawn from consideration due to being part of a non-elected group and species (see Election below).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-15, drawn to an apparatus, classified in A61B 17/085 and A61M 2025/024.
II. Claim 16-20, drawn to a method closing a wound, classified in A61B 2017/1103.
The inventions are independent or distinct, each from the other because:
Inventions GI and GII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of GII can be practiced with a materially different product, such as a stapling, clamping, or clipping device whereas the device of GI discloses the use of “a tub implant in and extending from the patient” and an “adhesive configured to couple the housing to the patient”.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney David Black on 9/14/2022 a provisional election was made without traverse to prosecute the invention of GI, claim 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
This application contains claims directed to the following patentably distinct species below:
a.	Species A – directed towards a wound closure device with a single tissue engager and adhesive, classified in A61B 17/085, seen in claims 1-12, figures 1-10.
i.	Subspecies I – drawn towards a single slider-crank, claim 5 seen in figure 4 and 5.
ii.	Subspecies II – drawn towards a dual slider-crank, claim 6 seen in figure 1-3.
iii.	Subspecies III – drawn towards a cam, claim 7 seen in figure 6 and 7.
iv.	Subspecies IV – drawn towards a push tab, claim 8 seen in figure 8 and 9.
v.	Subspecies V – drawn towards an iris mechanism, claim 9 seen in figure 10.
vi.	Subspecies VI – drawn towards a pull mechanism, claim 10 seen in figure 11.
vii.	Subspecies VII – drawn towards a tissue fastener, classified in A61B 17/0644, as seen in species B, claim 11 and 12 seen in figure 13-15.
b.	Species B – directed towards a wound closure device with at least one tissue engager and a fastener, classified in A61M 2025/024, seen in claims 11-15, figures 13 and 15.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species a slider-crank, dual slider crank, cam, push tab, iris, pull, and tissue fastener. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney David Black on 9/14/2022, a provisional election was made without traverse to prosecute the invention of species A, subspecies I, claim 5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 6-15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Christiansen (Pub No US/2020/0205833).
1. A device, comprising: 
a housing (receiving body 10) configured to be placed over a wound of a patient (Christiansen, abstract, para 96, fig 3 and 4); 
a tissue engager (base 4, 6) configured to engage a portion of tissue proximate the wound (Christiansen, abstract, para 96, fig 3 and 4); and 
a closing mechanism (pinion 54) coupled to the housing and the tissue engager, 
the closing mechanism (pinion 54) configured to move the tissue engager (base 4, 6) from an open position (fig 3) to a closed position (fig 4) to close the wound (rotational motion of the pinion 54 is converted into a linear motion of the tie strip 8 and the anchor base 4 in such a way that the distance between the anchor base 4 and the receiving base 6 decreases, Christiansen, para 108, fig 9-11).  
Regarding claim 2, Christiansen teaches the device of claim 1, further comprising: an adhesive (adhesive 28) coupled to the housing (receiving body 10), the adhesive configured to couple the housing to the patient (Fig 1 shows adhesive 28 couples receiving body to patient, Christiansen, para 107, fig 1).  
Regarding claim 5, Christiansen teaches the device of claim 1, wherein the closing mechanism (pinion 54) comprises a slider- crank mechanism (pinion 54) (rotational motion of the pinion 54 is converted into a linear motion of the tie strip 8 and the anchor base 4 in such a way that the distance between the anchor base 4 and the receiving base 6 decreases, Christiansen, para 108, fig 9-11).   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen (Pub No US/2020/0205833), and in view of Eaves (Pat No 11,298,133).
Regarding claim 3, Christiansen discloses the device of claim 1, but fails to disclose a window.
However, Eaves teaches a wound closure device wherein the housing (tissue bridge 10) defines a window (opening 88) configured for visibility of the wound (opening (88) is available for visual inspection, application of medicines, or for inserting another tool, Eaves, col 18 line 5-23, fig 22A).  
Christiansen and Eaves are both considered to be analogous to the claimed invention because they are in the same field of wound closure devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Christiansen to extend out and incorporate the opening of Eaves (see fig 22A). Doing so would expose the wound making it available for visual inspection, application of medicines, or for inserting another tool (Eaves, col 18 line 5-23, fig 22A).  
Regarding claim 4, Christiansen discloses the device of claim 1, wherein the housing (receiving body 10 of Christiansen modified to incorporate opening 88 of Eaves) is configured to accommodate a tube implanted in and extending from the patient (opening 88 is available for visual inspection, application of medicines, or for inserting another tool, Eaves, col 18 line 5-23, fig 22A).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771               
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771